     Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 1 of 35 PageID #: 15




JMK:AES/DGR
F. #2020R00926

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                   INFORMATION

         - against -                                       Cr. No. 20-438 (MKB)
                                                           (T. 18, U.S.C., §§ 371 and 3551 et seq.)
GOLDMAN SACHS (MALAYSIA)
SDN. BHD.,

                           Defendant.

---------------------------X

THE UNITED STATES CHARGES:

                 At all times relevant to this Information, unless otherwise stated:

I.       The Defendant and Relevant Individuals and Entities

                 1.     From in or about and between 2009 and at least 2014 (the “relevant time

period”), The Goldman Sachs Group (together with its wholly-owned subsidiaries and affiliated

entities, “Goldman” or the “Company”) was a global investment banking, securities and

investment management firm incorporated in Delaware and headquartered in New York, New

York. Accordingly, during the relevant time period, Goldman was a “United States person” as

that term is used in the Foreign Corrupt Practices Act (“FCPA”), Title 15, United States Code,

Section 78dd-1(g). Goldman had a class of securities registered pursuant to Section 12 of the

Securities Exchange Act of 1934 (Title 15, United States Code, Section 78l) and was required to

file periodic reports with the U.S. Securities and Exchange Commission (“SEC”). Accordingly,

during the relevant time period, Goldman was an “issuer” as that term is used in the FCPA, Title

15, United States Code, Section 78dd-1. Goldman operated worldwide primarily through
  Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 2 of 35 PageID #: 16




wholly-owned subsidiaries and affiliated entities. Goldman and its subsidiaries and affiliated

entities, combined, had approximately 38,000 employees.

               2.     The defendant GOLDMAN SACHS (MALAYSIA) SDN. BHD.

(“GOLDMAN MALAYSIA”) was a wholly-owned subsidiary and agent of Goldman.

GOLDMAN MALAYSIA was incorporated in Malaysia and had offices in Kuala Lumpur.

GOLDMAN MALAYSIA’s records and accounts were included in Goldman’s consolidated

financial statements to the SEC. GOLDMAN MALAYSIA also received revenue related to the

relevant transactions described more fully below. During the relevant time period, GOLDMAN

MALAYSIA and its employees and directors were agents of an “issuer” as that term is used in

the FCPA, Title 15, United States Code, Section 78dd-1.

               3.     Goldman Sachs (Singapore) Pte., Goldman Sachs International, Goldman

Sachs Bank USA, Goldman Sachs & Co. L.L.C. and Goldman Sachs (Asia) L.L.C. are each

Goldman subsidiaries, and they and their employees were agents of Goldman that assisted in

carrying out business around the world, including the relevant transactions and conduct set forth

herein. During the relevant time period, Goldman Sachs (Asia) L.L.C. was incorporated in

Delaware, had offices in Hong Kong and was a “domestic concern” as that term is used in the

FCPA, Title 15, United States Code, Section 78dd-2, and a “United States person” as that term is

used in the FCPA, Title 15, United States Code, Section 78dd-2(i).

               4.     Tim Leissner (“Leissner”) was employed by various Goldman subsidiaries

and acted as an agent and employee of Goldman with respect to the transactions and conduct set

forth herein. Leissner was employed by Goldman from in or about and between 1998 and 2016,

and was a Participating Managing Director (“PMD”) from in or about and between November

2006 and February 2016. Additionally, he held various senior positions in Goldman’s




                                                2
    Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 3 of 35 PageID #: 17




Investment Banking Division in Asia from in or about and between 2011 and 2016, including

Chairman of Southeast Asia, a region that included Malaysia, from in or about and between July

2014 and February 2016, and he served on the Board of Directors for the defendant GOLDMAN

MALAYSIA. Leissner’s job included obtaining and executing business for Goldman. During

the relevant time period, with respect to the transactions and conduct set forth herein, Leissner

was an employee and agent of an “issuer” and a “domestic concern” as those terms are used in

the FCPA, Title 15, United States Code, Sections 78dd-1(a) and 78dd-2(a).

               5.      Ng Chong Hwa, also known as “Roger Ng” (“Ng”), was employed by

various Goldman subsidiaries from in or about and between 2005 and 2014, including the

defendant GOLDMAN MALAYSIA, and acted as an agent and employee of Goldman with

respect to the transactions and conduct set forth herein. In or about and between April 2010 and

May 2014, Ng was a Managing Director (“MD”) of Goldman. For part of that time, Ng served

as Head of Investment Banking and on the Board of Directors for GOLDMAN MALAYSIA,

and was then employed by another Goldman subsidiary in Malaysia. Ng worked with Leissner

on the relevant transactions, and his job included obtaining and executing business for Goldman.

During the relevant time period, Ng was an employee and agent of an “issuer” as that term is

used in the FCPA, Title 15, United States Code, Section 78dd-1(a).

               6.      “Employee 1,”1 an individual whose identity is known to the United

States and the Company, was employed by at least one Goldman subsidiary, and acted as an

agent and employee of Goldman. In or about and between October 2007 and November 2018,

Employee 1 served as a PMD and, during the relevant time period, held various leadership




1
  The identity of Employee 1 and all other anonymized individuals and entities discussed herein
are known to the United States and the defendant GOLDMAN MALAYSIA.

                                                 3
  Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 4 of 35 PageID #: 18




positions in Goldman’s Asia operations. Employee 1 worked with Leissner and Ng on the

relevant transactions. During the relevant time period, Employee 1 was an employee and agent

of an “issuer” as that term is used in the FCPA, Title 15, United States Code, Section 78dd-1(a).

                7.    1Malaysia Development Berhad (“1MDB”) was a strategic investment and

development company wholly owned by the Government of Malaysia through its Ministry of

Finance (“MOF”). It was formed in or about 2009 to pursue investment and development

projects for the economic benefit of Malaysia and its people, primarily relying on debt to fund

these projects. 1MDB was overseen by senior Malaysian government officials, was controlled

by the Government of Malaysia and performed a function on behalf of Malaysia. During the

relevant time period, 1MDB was an “instrumentality” of a foreign government, as that term is

used in the FCPA, Title 15, United States Code, Sections 78dd-1(f)(1), 78dd-2(h)(2), 78dd-

3(f)(2).

                8.    International Petroleum Investment Company (“IPIC”) was an investment

fund wholly owned by the Government of Abu Dhabi. It was established by the Government of

Abu Dhabi and was overseen by senior Abu Dhabi government officials, was controlled by the

Government of Abu Dhabi and performed a government function on behalf of Abu Dhabi.

During the relevant time period, IPIC was an “instrumentality” of a foreign government, as that

term is used in the FCPA, Title 15, United States Code, Sections 78dd-1(f)(1), 78dd-2(h)(2),

78dd-3(f)(2).

                9.    Aabar Investments PJS (“Aabar”) was a private joint stock company

incorporated under the laws of Abu Dhabi, and a subsidiary of IPIC. During the relevant time

period, Aabar was an “instrumentality” of a foreign government, as that term is used in the

FCPA, Title 15, United States Code, Sections 78dd-1(f)(1), 78dd-2(h)(2), 78dd-3(f)(2).




                                                4
  Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 5 of 35 PageID #: 19




                10.   “1MDB Official 1,” an individual whose identity is known to the United

States and the Company, was a high-ranking official at 1MDB. 1MDB Official 1 served as one

of the principal points of contact between 1MDB and Goldman in connection with 1MDB

business. During the relevant time period, 1MDB Official 1 was a “foreign official” as that

term is used in the FCPA, Title 15, United States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2),

78dd-3(f)(2).

                11.   “1MDB Official 2,” an individual whose identity is known to the United

States and the Company, was a high-ranking official at 1MDB. During the relevant time period,

1MDB Official 2 was a “foreign official” as that term is used in the FCPA, Title 15, United

States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

                12.   “1MDB Official 3,” an individual whose identity is known to the United

States and the Company, was a high-ranking official at 1MDB. During the relevant time period,

1MDB Official 3 served as one of the principal points of contact between 1MDB and Goldman

in connection with 1MDB business. 1MDB Official 3 was a “foreign official” as that term is

used in the FCPA, Title 15, United States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-

3(f)(2).

                13.   “1MDB Official 4,” an individual whose identity is known to the United

States and the Company, was a high-ranking official at 1MDB. During the relevant time period,

1MDB Official 4 was a “foreign official” as that term is used in the FCPA, Title 15, United

States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

                14.   “1MDB Official 5,” an individual whose identity is known to the United

States and the Company, was an official at 1MDB. During the relevant time period, 1MDB




                                               5
  Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 6 of 35 PageID #: 20




Official 5 was a “foreign official” as that term is used in the FCPA, Title 15, United States Code,

Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

               15.    “Malaysian Official 1,” an individual whose identity is known to the

United States and the Company, was a high-ranking government official in the executive branch

of the Government of Malaysia and the Ministry of Finance (“MOF”). Malaysian Official 1 had

authority to approve, and exert influence over, 1MDB business. During the relevant time

period, Malaysian Official 1 was a “foreign official” as that term is used in the FCPA, Title 15,

United States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

               16.    “Malaysian Official 2,” an individual whose identity is known to the

United States and the Company, was an official in the executive branch of the Government of

Malaysia and a special advisor to Malaysian Official 1. During the relevant time period,

Malaysian Official 2 was a “foreign official” as that term is used in the FCPA, Title 15, United

States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

               17.    “Malaysian Official 3,” an individual whose identity is known to the

United States and the Company, was an official in the executive branch of the Government of

Malaysia and a special advisor to Malaysian Official 1. During the relevant time period,

Malaysian Official 3 was a “foreign official” as that term is used in the FCPA, Title 15, United

States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

               18.    “Malaysian Official 4,” an individual whose identity is known to the

United States and the Company, was an official in the executive branch of the Government of

Malaysia and a special advisor to Malaysian Official 1. During the relevant time period,

Malaysian Official 4 was a “foreign official” as that term is used in the FCPA, Title 15, United

States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).




                                                 6
  Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 7 of 35 PageID #: 21




                  19.   “Abu Dhabi Official 1,” an individual whose identity is known to the

United States and the Company, was a high-ranking official of IPIC and Aabar. Abu Dhabi

Official 1 had influence over and held signatory authority for IPIC. During the relevant time

period, Abu Dhabi Official 1 was a “foreign official” as that term is used in the FCPA, Title 15,

United States Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

                  20.   “Abu Dhabi Official 2,” an individual whose identity is known to the

United States and the Company, was a high-ranking official of Aabar. Abu Dhabi Official 2

had influence over and held signatory authority for Aabar. During the relevant time period, Abu

Dhabi Official 2 was a “foreign official” as that term is used in the FCPA, Title 15, United States

Code, Sections 78dd-1(f)(1)(A), 78dd-2(h)(2), 78dd-3(f)(2).

                  21.   During the relevant time period, Low Taek Jho, also known as “Jho Low”

(“Low”), was a Malaysian national who worked as an intermediary in relation to 1MDB and

other foreign government officials on numerous financial transactions and projects involving

Goldman and others.

                  22.   During the relevant time period, “Individual 1,” an individual whose

identity is known to the United States and the Company, was a Malaysian national and associate

of Low.

II.    The Foreign Corrupt Practices Act

                  23.   The FCPA was enacted by Congress for the purpose of, among other

things, making it unlawful to act corruptly in furtherance of an offer, promise, authorization, or

payment of money or anything of value, directly or indirectly, to a foreign official to secure an

improper advantage for the purpose of obtaining or retaining business for, or directing business

to, any person.




                                                  7
    Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 8 of 35 PageID #: 22




III.    Overview of the Criminal Scheme

                24.     In or about and between 2009 and 2014, Goldman, through certain of its

agents and employees, including the defendant GOLDMAN MALAYSIA, together with others,

knowingly and willfully conspired and agreed with others to corruptly provide payments and

things of value to, or for the benefit of, foreign officials and their relatives to induce those

foreign officials to influence the decisions of 1MDB, IPIC and Aabar to obtain and retain

business for Goldman, including positions as an advisor to 1MDB on the acquisitions of

Malaysian energy assets, underwriter of the 1MDB bonds, and underwriter of certain other

1MDB business, including the contemplated initial public offering (“IPO”) of 1MDB’s

Malaysian energy assets. Leissner, Ng and Employee 1 used Low’s connections within the

Governments of Malaysia and Abu Dhabi to obtain and retain this and other business for

Goldman and, in turn, concealed Low’s involvement in the deals from certain employees and

agents of Goldman. In total, Goldman conspired to provide approximately $1.6077 billion to, or

for the benefit of, foreign officials and their relatives, of which approximately $18.1 million was

paid from accounts controlled by Leissner.

                25.     The bribes resulted in Goldman being engaged on, among other projects,

three bond offerings that were related to 1MDB’s energy acquisitions and that raised a total of

approximately $6.5 billion for 1MDB in 2012 and 2013. The bribes were also intended to help

Goldman secure a role on the anticipated IPO of those energy assets. These three bond

offerings and a related acquisition, along with a transaction involving Low and IPIC,2 ultimately

earned Goldman in excess of $600 million in fees and revenue across its divisions, and increased




2
  This transaction involved Leissner, Employee 1, Low and IPIC, and Low’s monetary
contribution to this deal involved funds misappropriated from the bond offerings.

                                                   8
  Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 9 of 35 PageID #: 23




Goldman’s stature in Southeast Asia. In the course of this scheme, payments and

communications made in furtherance of the scheme were made via wires that passed through the

Eastern District of New York.

               26.    Pursuant to Goldman’s internal accounting controls, each 1MDB bond

transaction required Goldman management’s general and specific authorization. Moreover,

because Goldman initially purchased the full value of each bond from 1MDB using Goldman’s

assets, the transactions needed to be appropriately authorized and properly recorded. Among

other things, Goldman’s internal accounting controls included the Firmwide Capital Committee

(“FWCC”), which was authorized by Goldman’s Chief Executive Officer to provide global

oversight and approval of bond transactions, including those transactions in which Goldman used

its own assets to purchase the financial instruments, like the 1MDB bonds. Goldman’s internal

accounting controls also included approval of the bonds by Goldman’s Business Intelligence

Group (“BIG”) and compliance, both of which were represented on the FWCC. While certain

of Goldman’s employees and agents, including Leissner, Ng and Employee 1, circumvented

these and other controls, other Goldman employees and agents who were responsible for

implementing its internal accounting controls failed to do so in connection with the 1MDB bond

deals. Specifically, although employees serving as part of Goldman’s control functions knew

that any transaction involving Low posed a significant risk, and although they were on notice

that he was involved in the transactions, they did not take reasonable steps to ensure that Low

was not involved. Additionally, there were significant red flags raised during the due diligence

process and afterward, including, but not limited to, Low’s involvement in the deals, that were

either ignored or only nominally addressed so that the transactions would be approved and

Goldman could continue to do business with 1MDB.




                                                9
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 10 of 35 PageID #: 24




IV.    Goldman’s Relationship with Low

               27.    In or about 2009, Leissner and Ng were introduced to Low, who was

known to be close to various high-ranking officials in Malaysia and Abu Dhabi, and through

Low began cultivating relationships with Malaysian Official 1 and others to secure business for

Goldman.

               28.    In or about January 2009, Leissner and Ng discussed with Low and others

a role for Goldman in the creation of and potential fundraising for Terengganu Investment

Authority (“TIA”), 1MDB’s predecessor entity.

               29.    Leissner and Ng also attempted to onboard Low as a Goldman client, or

otherwise work with Low, on numerous occasions in or about and between 2009 and 2013. For

example, in or about September 2009, Ng referred Low for a private wealth management account

(“PWM”) through a Goldman European subsidiary. Ng described Low as “our partner in a lot

of transactions in [M]alaysia. Largely the mid-east and [M]alaysia rationship [sic].” As part of

the onboarding process, Goldman’s control functions, including BIG, vetted Low’s finances and

raised questions about his source of wealth. As control functions personnel worked to diligence

those questions about Low, the business side continued to pressure them to approve Low as a

client. In a March 13, 2010 email, a Goldman regional head of compliance wrote to a high-level

BIG executive and others, expressing frustration with the pressure to approve Low and

underscoring the red flags Low raised as a client:

       This has been an exceptionally trying experience I have to admit, and I believe that
       no matter what we do [Goldman PWM representative] is not willing to accept that
       we are not in a position to onboard this prospect . . . I do not believe we will ever
       be able to get comfortable with this matter. I’d like to shut this down once and for
       all . . . It is seldom that one sees a vendor report, which has been backed up verbally
       by them, that so clearly states that we should exercise extreme caution.




                                                 10
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 11 of 35 PageID #: 25




               30.     Ultimately, BIG personnel rejected Low as a Goldman client because of

his inability to satisfactorily answer questions raised by Goldman’s control functions, as well as

negative news coverage about Low’s lavish spending. Notwithstanding this rejection, there

were additional attempts to onboard Low and his companies as a Goldman client.

               31.     For example, in early 2011, Leissner tried to onboard two of Low’s

companies as clients of Goldman but was unable to do so due to compliance’s continued

objections to Low.

               32.     Around the same time, Leissner made an additional attempt to bring Low

on as a PWM client through Goldman’s Singapore office, without referencing the prior attempt.

Low was again denied due to, among other things, his questionable source of wealth. In a

March 11, 2011 email chain discussing the attempt, a high-ranking employee in compliance and

MD noted, “To be clear, we have pretty much zero appetite for a relationship with this

individual,” and a high-ranking employee in BIG and MD expressed, “this is a name to be

avoided.”

V.     Goldman’s Three Bond Transactions for 1MDB

               33.     Even after the control functions had rejected Low as a client, Leissner, Ng

and others at Goldman continued their relationship with Low and used him to obtain and retain

business for Goldman from 1MDB and others. In or about and between 2012 and 2013,

Leissner, Ng, Employee 1 and other Goldman employees worked with Low to help 1MDB raise

more than $6.5 billion via three separate bond offering transactions, referred to internally at

Goldman as “Project Magnolia,” “Project Maximus” and “Project Catalyze,” respectively.




                                                 11
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 12 of 35 PageID #: 26




       A.      Project Magnolia

               34.      In or about February 2012, 1MDB engaged Goldman as its financial

advisor for its anticipated purchase of a Malaysian energy company (“Malaysian Energy

Company A”). Low helped secure Goldman’s role in that transaction.

               35.      On or about January 23, 2012, Low arranged a meeting between Leissner,

Ng and a high-ranking 1MDB official. In making the arrangements, Low emailed all three at

their personal email addresses, and stated “Making an introduction to [Leissner] and [Ng]’s

private e-mail accounts [….] Please exclude me from the e-mail list going forward.” Thereafter,

Leissner and Ng worked with the high-ranking 1MDB official on the potential purchase of

Malaysian Energy Company A.

               36.      1MDB was also interested in raising funds to acquire Malaysian Energy

Company A, including through a bond transaction. In or about early 2012, Leissner, Ng, 1MDB

Official 1, 1MDB Official 3, Low and others met in Malaysia to discuss the necessity of a

guarantee from IPIC to make the bond transaction feasible for Goldman, which would purchase

all of the bonds initially, and then sell the bonds to other investors.

               37.      In or about February 2012, Leissner and Ng traveled to London to meet

with Low and others to discuss the proposed bond transaction. Leissner and Ng utilized

Goldman resources to fund their travel to London.

               38.      At that meeting, Low explained that government officials from Abu Dhabi

and Malaysia needed to be bribed to both obtain the guarantee from IPIC and get the necessary

approvals from Malaysia and 1MDB. Low advised that a high-ranking official of IPIC (“IPIC

Official 1”) and Malaysian Official 1 needed to be paid the largest bribes out of all the

government officials to approve the transaction, and that other lower-level officials would need

to be bribed as well.


                                                  12
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 13 of 35 PageID #: 27




               39.     Subsequently, Leissner and Ng each separately informed Employee 1

about the information they had learned at the London meeting regarding the need to bribe foreign

officials.

               40.     Low also promised remuneration to various 1MDB officials to facilitate

the deals and to ensure Goldman’s role in those deals. For example, on or about March 8, 2012,

1MDB Official 1 emailed himself a copy of an online chat he had with Low on or about March

8, 2012, in which they discussed, among other things, Malaysian Energy Company A. In that

chat, Low told 1MDB Official 1 that he would give 1MDB Official 1 a “big present” when the

Malaysian Energy Company A transaction was completed and then directed 1MDB Official 1 to

“delete from email and destroy once done.”

               41.     On or about March 5, 2012, Leissner, Ng, Employee 1, Low and others

traveled to Abu Dhabi to meet with IPIC and Aabar representatives regarding the potential debt

financing that would assist 1MDB in raising funds for the acquisition of Malaysian Energy

Company A. During the same trip, Low arranged a meeting between Leissner and IPIC

Official 1, during which Leissner delivered a letter from Malaysian Official 1 addressed to IPIC

Official 1.

               42.     On or about March 19, 2012, 1MDB formally chose Goldman as the “sole

bookrunner and arranger” for the $1.75 billion debt financing transaction designed, in part, to

pay $822 million towards Malaysian Energy Company A’s acquisition. IPIC was chosen to

serve as guarantor on the bond and Aabar was granted certain options by the 1MDB issuer for

assistance in securing the guarantee.

               43.     One of Goldman’s goals in pursuing this transaction was to secure more

business for itself, including a role in the potential IPO of 1MDB’s energy assets, as explicitly




                                                13
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 14 of 35 PageID #: 28




stated in Goldman’s FWCC memorandum circulated during the approval process for Project

Magnolia: “Post closing, we expect significant follow on business from 1MDB and 1MDB

Energy[,] including the IPO of 1MDB Energy.”

               44.    As work progressed on Project Magnolia, between on or about March 25,

2012 and on or about March 29, 2012, Leissner and Ng traveled to Los Angeles, California and

New York, New York to discuss matters related to Project Magnolia with Low and others.

Leissner and Ng traveled using Goldman resources.

               45.    Meanwhile, although employees within Goldman’s control functions

suspected that Low may be involved in the deal, the only step taken by the control functions to

investigate that suspicion was to ask members of the deal team whether Low was involved and to

accept their denials without reasonable confirmation.

               46.    For example, during a telephone call in or about March 2012, a high-

ranking employee in BIG and MD voiced suspicions that Low was involved in Project Magnolia.

Leissner denied that Low was involved. Similarly, on or about April 3, 2012, the day before a

FWCC meeting to discuss Project Magnolia, a high-ranking executive in BIG, who was also an

advisor to the FWCC (“Employee 2”), emailed other members of BIG that “Leissner said Jho

Low not involved at all in deal as far as he [is] aware but that Low was present when Leissner

met [IPIC Official 1] in Abu Dhabi.”

               47.    On or about April 4, 2012, the FWCC meeting was held, which was

attended telephonically by Goldman executives in New York, New York. During this meeting,

Leissner was asked whether Low was involved in Project Magnolia and Leissner said that, other

than arranging a meeting between Leissner and IPIC Official 1, Low was not involved. Ng was

also present during this meeting and did not correct Leissner’s false statement about Low’s




                                               14
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 15 of 35 PageID #: 29




involvement. Later that same day, after the FWCC meeting, Employee 2 emailed Leissner,

stating “I was told Jho Low attended the meeting you had with [IPIC Official 1] . . . that was

wrong.” Leissner responded that he “hand delivered a letter by the Prime Minister of Malaysia

to [IPIC Official 1] and the Crown Prince.” Employee 2 replied, “I guess Low will have had a

hand in fixing that you were able to carry the letter from the Malaysian PM . . . Important we

have no role on our side for Low and we should ask that any payments from any of [the]

participants to any intermediaries are declared and transparent.” Leissner agreed with Employee

2’s admonishment.

               48.     Goldman’s control functions accepted the statements of the deal team

members about Low’s involvement at face value, rather than taking additional steps that

Goldman’s control functions took in other deals, such as reviewing the electronic

communications of members of the deal team to look for evidence of Low’s involvement (e.g.,

searching for references to Low). For example, had Goldman conducted a review of Leissner’s

electronic communications at this time, it would have discovered multiple messages linking Low

to, among others, the bond deal, 1MDB officials, Malaysian Official 1 and Abu Dhabi Official 1,

as well as the use of personal email addresses by Leissner and Ng to discuss Goldman business.

               49.     During this time period, Low, Leissner and Ng continued to structure the

bribery scheme. Leissner and Ng ultimately understood that Low intended to use the funds

raised through Project Magnolia to pay bribes, and cause bribes to be paid, to foreign officials in

Malaysia and Abu Dhabi to influence those officials to obtain the necessary approvals and

assistance for Goldman to execute Project Magnolia.




                                                15
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 16 of 35 PageID #: 30




              50.       On or about May 16, 2012, Goldman’s committees approved Project

Magnolia, and on or about May 21, 2012, the $1.75 billion bond issuance closed. Goldman

purchased the entire bond issuance from 1MDB.

              51.       On or about May 22, 2012, Goldman caused approximately $907,500,000

in proceeds from Project Magnolia to be wired to a 1MDB subsidiary (“1MDB Subsidiary 1”),

through a correspondent bank account in New York, New York. Goldman booked

approximately $192,500,000 in fees for this bond transaction and an additional approximately

$16,800,000 in fees for advising on the acquisition of Malaysian Energy Company A.

              52.       Low and others caused the following transfers of funds from the proceeds

of Project Magnolia:

                       a.      On or about May 22, 2012, approximately $576,943,490 of the

Project Magnolia bond proceeds were transferred from the account of 1MDB Subsidiary 1 to an

account at Foreign Financial Institution A (“Shell Company Account 1”) in the name of a

company incorporated in the British Virgin Islands with a name similar to Aabar (“Shell

Company 1”). However, Shell Company 1 was not, in fact, associated with Aabar but was

rather associated with Abu Dhabi Official 1, Abu Dhabi Official 2 and Low. Abu Dhabi

Official 1 and Abu Dhabi Official 2 were signatories on Shell Company Account 1, and Low

exercised control over Shell Company Account 1.

                       b.      On or about May 25, 2012, approximately $295 million was

transferred via wire from Shell Company Account 1 to an account at a foreign bank in the name

of a shell company beneficially owned and controlled by Low and Individual 1 (“Shell Company

Account 2”). On or about July 25, 2012, another approximately $133 million was transferred

via wire from Shell Company Account 1 to Shell Company Account 2.




                                                16
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 17 of 35 PageID #: 31




                     c.       On or about June 18, 2012, approximately $133 million was

transferred from Shell Company Account 1 to an account at Foreign Financial Institution A,

opened in the name of a company incorporated in the British Virgin Islands and beneficially

owned and controlled by a close relative of Malaysian Official 1 (“Shell Company Account 3”).

Between on or about August 8, 2012 and on or about August 22, 2012, another approximately

$16 million was transferred from Shell Company Account 2 through another shell company to

Shell Company Account 3.

                     d.       Between on or about June 20, 2012 and on or about November 20,

2012, approximately $60 million was transferred over multiple wires from Shell Company

Account 3 to the account of U.S. Motion Picture Company 1, an account at U.S. Financial

Institution 1 in Los Angeles, California (“Holding Company 1 Account”). U.S. Motion Picture

Company 1 was a U.S. legal entity owned, in part, by a close relative of Malaysian Official 1,

and the funds transferred from Shell Company Account 3 to Holding Company 1 Account were

used to, among other things, finance movie productions.

                     e.       Between on or about May 29, 2012 and on or about August 1,

2012, approximately $258.75 million was transferred via wire from Shell Company Account 2 to

an account at Foreign Financial Institution B in the name of Shell Company Account 4, which

was beneficially owned and controlled by Abu Dhabi Official 1.

                     f.       Also between on or about May 29, 2012 and on or about July 13,

2012, approximately $35 million was transferred via wire from Shell Company Account 2 to an

account at Foreign Financial Institution C in the name of Shell Company Account 5, which was

beneficially owned and controlled by Abu Dhabi Official 2.




                                               17
    Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 18 of 35 PageID #: 32




                     g.       Between on or about June 15, 2012 and on or about July 9, 2012, a

total of approximately $1.6 million was transferred from Shell Company Account 2 through

another shell company account to an account at Foreign Financial Institution D that was

beneficially owned and controlled by 1MDB Official 3.

                     h.       Between on or about June 11, 2012 and on or about July 16, 2012,

approximately $51.96 million was transferred via wire through the United States from Shell

Company Account 2 to Holding Company 2 Account, which was beneficially owned and

controlled by Leissner and his close relative, and, in turn, approximately $24.4 million was

subsequently transferred from Holding Company 2 Account to an account at Foreign Financial

Institution E beneficially owned by Ng’s relative (“Shell Company Account 6”).3

                                        Project Maximus

               53.    Within weeks of closing Project Magnolia, in or about May 2012, 1MDB

sought assistance from Goldman to purchase a second Malaysian energy company (“Malaysian

Energy Company B”) and to issue a bond to raise funds for the acquisition. In or about August

2012, 1MDB agreed to purchase Malaysian Energy Company B for approximately $814 million

and planned to finance the purchase with another $1.75 billion bond guaranteed indirectly by

IPIC.

               54.    Once again, Goldman’s control functions simply accepted at face value

the representations of the deal team members and failed to further investigate Low’s suspected

involvement in this bond deal. For example, on or about June 20, 2012, a member of

Goldman’s control functions asked members of the deal team, “Is Jho Low involve[d] in this




3
  Based on records, the name of the company that held Shell Company Account 6 subsequently
changed, but Shell Company Account 6 remained beneficially owned by Ng’s relative.

                                               18
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 19 of 35 PageID #: 33




transaction? Please also keep us posted if there are any other politically exposed person

involve[d] in this transaction in a non-official capacity.” A deal team member responded “no.”

               55.    Additionally, on or about October 10, 2012, in response to committee

questions, Leissner told a firmwide committee that neither Low nor any intermediary was

involved in Project Maximus. Despite their continued concern, as evidenced by their repeated

questions, Goldman’s control functions did not engage in electronic surveillance of Leissner’s

correspondence or activities to determine whether Low was involved in the deal.

               56.    Goldman’s continued control failures were further compounded when

Goldman ignored additional red flags raised by Project Maximus, including that 1MDB was

seeking to raise additional funds within a few months of raising $1.75 billion via Project

Magnolia without having utilized the full amount from that deal, and was also seeking to raise

far more than was needed to acquire Malaysian Energy Company B. Goldman’s control

functions also failed to verify how Project Magnolia’s proceeds were used.

               57.    On or about October 19, 2012, Project Maximus closed. Goldman

purchased the entire bond issuance from 1MDB. On or about October 19, 2012, Goldman

caused approximately $1.64 billion to be transferred via wire through correspondent accounts in

the United States to another 1MDB subsidiary (“1MDB Subsidiary 2”). Goldman booked

approximately $110,000,000 in fees for Project Maximus.

               58.    Low and others caused the following transfers of funds from the proceeds

of Project Maximus:

                      a.      On or about October 19, 2012, approximately $790,354,855 was

transferred from 1MDB Subsidiary 2 to Shell Company Account 1.




                                                19
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 20 of 35 PageID #: 34




                        b.     Between on or about October 24, 2012 and on or about December

17, 2012, approximately $664 million was transferred from Shell Company Account 1 to Shell

Company Account 2.

                        c.     Between on or about October 23, 2012 and on or about November

14, 2012, approximately $106.2 million was transferred from Shell Company Account 1 to Shell

Company Account 3, which was beneficially owned and controlled by a close relative of

Malaysian Official 1.

                        d.     Between on or about October 30, 2012 and on or about November

19, 2012, approximately $30 million was transferred from Shell Company Account 2 to an

account held by Malaysian Official 1.

                        e.     Between on or about October 29, 2012 and on or about November

30, 2012, approximately $214 million was transferred from Shell Company Account 2 to Shell

Company Account 4, which was beneficially owned and controlled by Abu Dhabi Official 1.

                        f.     Between on or about July 3, 2012 and on or about December 19,

2012, approximately $21 million was transferred from Shell Company Account 2 and another

shell entity to an account beneficially owned and controlled by an official in the government of

the United Arab Emirates (“UAE Official 1”).

                        g.     Between on or about November 2, 2012 and on or about January

22, 2013, approximately $31.6 million was transferred from Shell Company Account 2 to Shell

Company Account 5 and another account beneficially owned and controlled by Abu Dhabi

Official 2 and his close relative.




                                               20
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 21 of 35 PageID #: 35




                      h.     On or about December 6, 2012, approximately $5 million was

transferred from Shell Company Account 2 to an account beneficially owned and controlled by

1MDB Official 3.

                      i.     Between on or about December 6, 2012 and on or about January

21, 2013, approximately $20.5 million was transferred from Shell Company Account 2 to

Holding Company 2 Account.

              59.     Leissner then directed follow-on transfers from Holding Company 2

Account to government officials and others. For example, on or about December 4, 2012,

Leissner emailed his close relative from his personal account with bank account details and

amounts to be wired from Holding Company 2 Account to Malaysian Official 2, 1MDB Official

4 and 1MDB Official 5. On or about January 15, 2013, Leissner again emailed his close relative

from his personal account, correcting some banking information and adding a transfer to 1MDB

Official 2.

                      a.     On or about December 7, 2012, Leissner directed approximately

$1 million to be transferred from Holding Company 2 Account to an account beneficially owned

and controlled by Malaysian Official 2.

                      b.     Between on or about December 7, 2012 and on or about December

20, 2012, Leissner directed approximately $700,000 to be transferred from Holding Company 2

Account to an account beneficially owned and controlled by 1MDB Official 5 and his close

relative.

                      c.     On or about December 20, 2012, Leissner directed approximately

$1 million to be transferred from Holding Company 2 Account to an account beneficially owned

and controlled by 1MDB Official 1.




                                               21
    Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 22 of 35 PageID #: 36




                      d.     Also on or about January 17, 2013, Leissner directed

approximately $1 million to be transferred from Holding Company 2 Account to an account

beneficially owned and controlled by 1MDB Official 4.

                      e.     On or about January 17, 2013, Leissner directed approximately $1

million to be transferred from Holding Company 2 Account to an account beneficially owned

and controlled by 1MDB Official 2.

                                        Project Catalyze

              60.     In or about November 2012, almost immediately after Project Maximus

closed, Leissner4 and Low began working on another bond issuance. Ultimately, Goldman

underwrote a third bond issuance that raised an additional $3 billion for 1MDB with Goldman

acting as arranger and underwriter. This bond issuance was purportedly intended to fund

1MDB’s portion of a joint venture with Aabar.

              61.     Goldman’s control functions had continued suspicions that Low was

working on the third bond deal. Once again, however, the control functions relied solely on the

deal team members’ denials of Low’s involvement without any further scrutiny.

              62.     On or about April 24, 2013, a senior Goldman executive who was a

member of Goldman’s approval committee located in New York, New York, emailed Leissner

about “1MDB,” asking: “Is there a story circulating about an intermediary on the Magnolia

trades??” Leissner responded, “Not that I am aware of . . . There definitely was no intermediary

on any of the trades. The blogs in Malaysia always try to link a young Chinese business man

[sic], Jho Low, to 1MDB. That is not the case other than he was an advisor alongside other




4
  Ng had a new position within Goldman by this time and did not work directly on the deal team
for Project Catalyze, but was recognized by Goldman as a continued contact point for 1MDB.

                                                22
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 23 of 35 PageID #: 37




prominent figures to the King of Malaysia at the time of the creation of 1MDB.” There was no

follow-up by Goldman’s control functions about Low.

               63.    Goldman also failed to address the other red flags that were raised by the

proposed $3 billion transaction, including, once again, 1MDB raising large sums of money with

no identified use of proceeds within months of Project Magnolia and Project Maximus, and

Goldman’s failure to verify use of past bond proceeds. Adding to the transaction’s risks was the

upcoming Malaysian general election, which directly affected the political future of Malaysian

Official 1.

               64.    Goldman’s committees nevertheless approved Project Catalyze on or

about March 13, 2013, and the proceeds from Project Catalyze were issued on or about March

19, 2013. Goldman purchased the entire bond issuance from 1MDB and booked approximately

$279,000,000 in fees on Project Catalyze.

               65.    Low and Leissner continued to pay bribes to government officials from

the bond proceeds. On or about March 19, 2013, Goldman transferred via wire from and

through the United States approximately $2.7 billion from Project Catalyze to an account for

another 1MDB subsidiary (“1MDB Subsidiary 3”) at Foreign Financial Institution A.

Subsequently, Low caused approximately $1,440,188,045 to be transferred through a series of

pass-through accounts to accounts beneficially owned or controlled by Low and Individual 1.

Low then directed multiple transfers to various government officials, including:

                      a.      On or about March 21, 2013, approximately $620 million was

transferred from a shell entity beneficially owned or controlled by Low, Shell Company Account

7, to an account beneficially owned and controlled by Malaysian Official 1. Four days later, on




                                               23
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 24 of 35 PageID #: 38




or about March 25, 2013, another approximately $61 million was transferred from Shell

Company Account 7 to the same account for Malaysian Official 1.

                        b.   On or about April 5, 2013, approximately $10 million was

transferred from Shell Company Account 8, an account beneficially owned and controlled by

Low, to an account beneficially owned and controlled by Abu Dhabi Official 2.

                        c.   On or about July 1, 2013, approximately $1 million was transferred

from Shell Company Account 8 to an account beneficially owned and controlled by 1MDB

Official 5.

                        d.   On or about October 21, 2013, approximately $11.5 million was

transferred from Shell Company Account 8 to Shell Company Account 3.

                        e.   On or about September 11, 2013, approximately $1 million was

transferred from Shell Company Account 8 to an account beneficially owned and controlled by

1MDB Official 1.

                        f.   On or about September 11, 2013, approximately $1 million was

transferred from Shell Company Account 8 to an account beneficially owned and controlled by

Malaysian Official 2.

                        g.   On or about September 11, 2013, approximately $980,000 was

transferred from Shell Company Account 8 to an account beneficially owned and controlled by

Malaysian Official 3.

                        h.   On or about September 11, 2013, approximately $895,000 was

transferred from Shell Company Account 8 to an account beneficially owned and controlled by

Malaysian Official 4.




                                              24
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 25 of 35 PageID #: 39




                      i.     On or about July 3, 2013, approximately $65.1 million was

transferred from Shell Company Account 8 to Holding Company 2 Account. From there,

Leissner directed payment of approximately $4.2 million to Shell Company Account 6, which

was beneficially owned by Ng’s close relative.

                      j.     On or about July 29, 2013, approximately $1 million was

transferred from Holding Company 2 Account to an account beneficially owned and controlled

by 1MDB Official 2.

                      k.     Also on or about July 29, 2013, approximately $1 million was

transferred from Holding Company 2 Account to an account beneficially owned and controlled

by 1MDB Official 4.

                      l.     On or about July 19, 2013, approximately $6 million was

transferred from Holding Company 2 Account to another account beneficially owned and

controlled by Leissner and his close relative, Management Company 1 Account. Subsequently,

on or about July 22, 2013, approximately $6 million was transferred from Management

Company 1 Account to an account beneficially owned and controlled by 1MDB Official 3.

                      m.     On or about June 27, 2013, Low transferred approximately $30

million from an account he beneficially owned and controlled to an account beneficially owned

and controlled by UAE Official 1.

VI.    Other Anticipated 1MDB Deals

              66.     After the bond deals were complete, Goldman continued to pursue 1MDB

business, including a role in the anticipated 1MDB Energy IPO. In the pursuit of that additional

business, in or about September 2013, Goldman hosted a roundtable in New York for Malaysian

Official 1. Several senior Goldman executives, Leissner, Low, 1MDB Official 3 and others




                                                 25
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 26 of 35 PageID #: 40




were scheduled to attend this meeting, though Low did not ultimately attend. However, during

that trip, a New York jeweler (“Jeweler 1”) met with Low and the wife of Malaysian Official 1

in a hotel suite at the Mandarin Oriental Hotel in New York, New York, to show the wife of

Malaysian Official 1 a piece of expensive jewelry that Jeweler 1 had designed for her at Low’s

request.

              67.     On or about January 13, 2014, 1MDB invited Goldman to submit a

proposal to provide services to 1MDB in connection with the IPO. Goldman worked on the

proposed IPO through 2014, during which time Low and Leissner continued to make or promise

corrupt payments to government officials, including from Project Catalyze’s misappropriated

proceeds.

              68.     On or about June 2, 2014, Leissner sent an email to himself at his personal

email account containing a chat between himself and Low in which the two discussed 1MDB

business opportunities that Goldman was trying to win at the time, including the IPO.

Specifically, they discussed how to manage officials at 1MDB to steer additional business to

Goldman, including getting Goldman to serve as a Joint Global Coordinator for the IPO.

                      a.     For example, Low stated that 1MDB Official 2 and another high-

ranking 1MDB official were unhappy with Goldman for not “deliver[ing]” a loan to 1MDB in

2013, which was ultimately provided by Foreign Financial Institution F. As a result, according

to Low, 1MDB would only give Goldman a more limited role in the IPO. Leissner responded

that he “would have delivered” the loan, and expressed frustration that Goldman was concerned

about issues related to 1MDB’s delayed financial reporting at the time, declaring “Committee is

stupid!!!”




                                               26
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 27 of 35 PageID #: 41




                      b.      Low and Leissner then agreed that Leissner would “babysit”

1MDB Official 2 and the high-ranking 1MDB official, and Low would “manage via [1MDB

Board of Directors].” Leissner also noted that neither named official provided “much of value”

but that they “need[ed] to suck up to them.”

                      c.      Low and Leissner also discussed sending “cakes” to “madam boss”

and Low asked if he could transfer money to Management Company 1 Account so that Leissner

could “settle madam cakes 2.” Low asked Leissner, “Do u mind if funds go [from] [Shell

Company 1] to u [sic] direct at [Management Company 1]? Or u [sic] think too sensitive?”

Leissner responded, “[Shell Company 1] is ok too. But need to get it out asap. Best today.

Because I am seriously in trouble.”

                      d.      Low and Leissner further discussed Leissner’s continued efforts to

onboard Low as a formal Goldman client. Leissner explained he would “push harder” for Low

once Leissner was confirmed as Goldman’s Southeast Asia Chairman of the Investment Banking

Division.

               69.    On or about June 2, 2014, approximately $1.215 million was transferred

from Shell Company Account 8 to Management Company 1 Account.

               70.    On or about October 10, 2014, Leissner caused approximately $4.1

million to be transferred from Management Company 1 Account to Jeweler 1 in New York, New

York, in part to pay for approximately $1.3 million in jewelry that had been purchased on or

about January 3, 2014 by the wife of Malaysian Official 1 while she, Malaysian Official 1 and

Low were in the United States.




                                               27
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 28 of 35 PageID #: 42




               71.     On or about October 14, 2014, Leissner transferred approximately

$600,000 from Holding Company 2 Account to an account beneficially owned and controlled by

Abu Dhabi Official 2 and his close relative.

               72.     Also on or about October 14, 2014, Leissner transferred approximately

$3.5 million from Holding Company 2 Account to the business account of an associate of

Malaysian Official 1’s relative.

VII.   Additional Failures of Goldman’s Control Functions

               73.     After the bond deals were completed, in or about and between March 2013

and February 2016, additional red flags were raised in the press and on internal phone calls

among Goldman’s employees and executives about Low’s involvement in the deals and the

possible payment of bribes in connection with the deals. Goldman failed to investigate these red

flags or to perform an internal review of its role in the bond deals despite the clear implication

that the deals had involved criminal wrongdoing. Further, high ranking employees of Goldman

failed to escalate concerns about bribery and other criminal conduct related to the bond deals

pursuant to Goldman’s escalation policy, which required that any Goldman employee who

became aware of any conduct that could raise, among others, “a legal, compliance, reputational,

ethical, accounting, [or] internal accounting control” issue to report such conduct immediately to

a supervisor and Goldman’s control functions.

               74.     Specifically, in or about May 2013, a Goldman PMD (“Employee 3”) who

had been involved in the 1MDB deals, discussed the deals in a series of phone calls with

Goldman senior executives that were recorded on Goldman phone lines. For example, on or

about May 8, 2013, Employee 3 called a senior Goldman executive about, among other things,

Project Catalyze. Employee 3 stated, “the main reason for the delay for [IPIC] not having




                                                 28
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 29 of 35 PageID #: 43




funded their three billion into the JV with 1MDB is [Abu Dhabi Official 1] is trying to get

something on the side in his pocket.” He continued later, “I think it’s quite disturbing to have

come across this piece of information . . . .” The senior Goldman executive replied, “What’s

disturbing about that? It’s nothing new, is it?” In response, Employee 3 agreed that the

situation was nothing new.    Employee 3 had at least one substantially similar phone

conversation with at least one other senior Goldman executive.

               75.    Subsequently, in May 2015 and again in October 2015, amid negative

media reporting linking Low with the 1MDB bond deals and Malaysian Official 1, Goldman

executives and employees discussed Low’s involvement in the 1MDB deals. For example, on a

recorded call on or about October 13, 2015, Employee 3 told the senior Goldman executive that a

senior IPIC officer had informed his subordinate that “there are a number of key people who are

involved in, let’s call it the situation. [Abu Dhabi Official 1] is one. Jho Low for sure. He

thinks Jho Low is the leader of the pack. And he has a very strong view that [Leissner] is

involved.” The control functions never took steps to address these red flags.

               76.    There were also subsequent emails and recorded phone calls between

Employee 3 and senior Goldman executives in the control functions about the disparity between

how due diligence and risk issues were handled on various deals. In particular, they discussed

the unusual latitude granted to certain employees, such as Leissner and Employee 1.

               77.    For example, in or about January 2016, on a recorded call between

Employee 2, who had been involved in BIG’s review of each of the relevant transactions, and

Employee 3, they discussed, among other things, Leissner’s conduct, including Leissner’s false

statements that Low was not involved in the 1MDB deals. Employee 2 then noted that there

were several similarly “problematic” people from a compliance perspective at Goldman, and




                                                29
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 30 of 35 PageID #: 44




Employee 3 agreed, immediately mentioning Employee 1 as an example of a “problematic”

person. Employee 3 also noted the “double standard” between the minor repercussions meted

out to favored employees like Leissner and Employee 1 when they got caught trying to

circumvent the control functions, and the more serious repercussions to other, less favored

employees who engaged in similar behavior. Employee 2 agreed, stating, “Yes, double

standard, and it looks stupid.” In the course of the call, Employee 2 also noted that Leissner’s

email communications had been searched as part of an internal investigation into a separate

incident involving the use of an intermediary that occurred subsequent to the 1MDB deals, which

Employee 2 stated “seems to me should have been done ages ago.” Employee 3 similarly

discussed on a recorded call in or about February 2016 with a high-ranking employee in

compliance and MD how repercussions for control functions violations varied radically between

deals.

VIII.    Goldman’s Other Low-Related Deals and Contacts

               78.     The 1MDB bond deals and underlying acquisitions were not the only

Low-related transactions that Goldman engaged in during the relevant period. Despite the

negative view that Goldman’s control functions took of Low, there were numerous potential and

completed deals with which Low was involved in some manner.

               79.     For example, Goldman served as an advisor on a deal in or about 2013

where a Low-related entity was one of the original clients. The deal was not submitted for due

diligence review until it was substantially finalized. At that point, BIG raised concerns about

the involvement of the Low-related entity and advised the deal team that the deal should not

proceed if Low was involved as a client, received a fee or had an active role in the deal.

Through his relationship with Abu Dhabi Official 1, Low arranged for another entity to become




                                                30
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 31 of 35 PageID #: 45




Goldman’s putative client. However, Low remained in the deal as a co-investor and an active

participant. Goldman deal team members knew this was merely a technical change in the deal

structure, and knew but did not inform BIG of Low’s continued involvement in the deal. BIG

employees were later surprised to see press reports that the deal had been completed with Low’s

involvement in late 2013. The deal resulted in a multi-million dollar fee for Goldman.

Goldman’s control functions performed no additional review after the deal was completed.

               80.     In addition, senior executives at Goldman had continuing contact with

Low during the relevant period. These contacts included, but were not limited to, a meeting in

or about 2009 between a senior Goldman executive and PMD and Malaysian Official 1 that was

arranged by Low; a meeting in or about 2012 that was attended by a Goldman senior executive,

Abu Dhabi Official 2 and Low, among others; and a meeting on a yacht in Southern France in or

about 2013 attended by another senior Goldman executive and PMD, Leissner, Malaysian

Official 1 and Low, among others.

                            CONSPIRACY TO VIOLATE THE FCPA

               81.     The allegations contained in paragraphs one through 80 are realleged and

incorporated as if fully set forth in this paragraph.

               82.     In or about and between January 2009 and October 2014, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

GOLDMAN MALAYSIA, together with others, did knowingly and willfully conspire to commit

one or more offenses against the United States, to wit:

                       a.      being an issuer, an employee of an issuer and an agent of an issuer,

to make use of the mails and means and instrumentalities of interstate commerce corruptly in

furtherance of an offer, payment, promise to pay, and authorization of the payment of any

money, offer, gift, promise to give, and authorization of the giving of anything of value to a


                                                  31
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 32 of 35 PageID #: 46




foreign official, to a foreign political party and official thereof, and to a person while knowing

that all and a portion of such money and thing of value would be offered, given, and promised to

a foreign official and to a foreign political party and official thereof, for purposes of: (i)

influencing acts and decisions of such foreign official, foreign political party and official thereof

in his, her and its official capacity; (ii) inducing such foreign official, foreign political party and

official thereof to do and omit to do acts in violation of the lawful duty of such official and party;

(iii) securing any improper advantage; and (iv) inducing such foreign official, foreign political

party and official thereof to use his, her and its influence with a foreign government and agencies

and instrumentalities thereof to affect and influence acts and decisions of such government and

agencies and instrumentalities, in order to assist Goldman and others in obtaining and retaining

business for and with, and directing business to, GOLDMAN MALAYSIA and others, contrary

to Title 15, United States Code, Section 78dd-1; and

                        b.      while in the territory of the United States, to willfully make use of

the mails and means and instrumentalities of interstate commerce and to commit an act corruptly

in furtherance of an offer, payment, promise to pay, and authorization of the payment of any

money, offer, gift, promise to give, and authorization of the giving of anything of value to a

foreign official, to a foreign political party and official thereof, and to a person while knowing

that all or a portion of such money and thing of value would be offered, given, and promised to a

foreign official and to a foreign political party and official thereof, for purposes of:

(i) influencing acts and decisions of such foreign official, foreign political party and official

thereof in his, her and its official capacity; (ii) inducing such foreign official, foreign political

party and official thereof to do and omit to do acts in violation of the lawful duty of such official

and party; (iii) securing any improper advantage; and (iv) inducing such foreign official, foreign




                                                   32
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 33 of 35 PageID #: 47




political party and official thereof to use his, her and its influence with a foreign government and

agencies and instrumentalities thereof to affect and influence acts and decisions of such

government and agencies and instrumentalities, in order to assist GOLDMAN MALAYSIA and

others in obtaining and retaining business for and with, and directing business to, GOLDMAN

MALAYSIA and others, contrary to Title 15, United States Code, Section 78dd-3.

               83.     In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendant GOLDMAN MALAYSIA, together

with others, committed, and caused to the commission of, among others, at least one of the

following:

                                          OVERT ACTS

                       a.     Between on or about March 25, 2012 and on or about March 29,

2012, Leissner and Ng traveled to Los Angeles, California and New York, New York to discuss

matters related to Project Magnolia with Low and others.

                       b.     On or about April 4, 2012, Leissner falsely stated at a FWCC

meeting that Low was not involved in Project Magnolia other than to set up one meeting with

IPIC Official 1. The meeting was attended by committee members and others located in New

York, New York using Goldman’s telecommunication facilities, which transited through the

Eastern District of New York. Ng was also present during this meeting and did not correct

Leissner’s false statement about Low’s involvement.

                       c.     Between on or about May 29, 2012 and on or about August 1,

2012, Low and others caused approximately $258.75 million traceable to the proceeds of Project

Magnolia to be transferred via wire from Shell Company Account 2 through a U.S.

correspondent bank to Shell Company Account 4.




                                                 33
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 34 of 35 PageID #: 48




                      d.     On or about October 10, 2012, Leissner falsely told a firmwide

committee that neither Low nor any intermediary was involved in Project Maximus. The

meeting was attended by committee members and others located in New York, New York using

Goldman’s telecommunication facilities, which transited through the Eastern District of New

York.

                      e.     Between on or about December 6, 2012 and on or about January

21, 2013, Low and others caused approximately $20.5 million traceable to the proceeds of

Project Maximus to be transferred from Shell Company Account 2 to Holding Company 2

Account.

                      f.     On or about December 20, 2012, Leissner directed approximately

$1 million traceable to the proceeds of Project Maximus to be transferred from Holding

Company 2 Account to an account beneficially owned and controlled by 1MDB Official 1.

                      g.     On or about July 22, 2013, Low, Leissner and others caused

approximately $6 million traceable to the proceeds of Project Catalyze to be transferred from

Management Company 1 Account to an account beneficially owned and controlled by 1MDB

Official 3.

                      h.     On or about July 29, 2013, Low, Leissner and others caused

approximately $1 million traceable to the proceeds of Project Catalyze to be transferred from

Holding Company 2 Account to an account beneficially owned and controlled by 1MDB Official

2.

                      i.     On or about October 10, 2014, Leissner caused approximately

$4.1 million to be transferred from Management Company 1 Account to Jeweler 1 in New




                                               34
 Case 1:20-cr-00438-MKB Document 7 Filed 10/21/20 Page 35 of 35 PageID #: 49




York, New York, in part to pay for approximately $1.3 million in jewelry for the wife of

Malaysian Official 1.

              (Title 18, United States Code, Sections 371 and 3551 et seq.)




                                                    __________________________________
                                                    SETH D. DUCHARME
                                                    Acting United States Attorney
                                                    Eastern District of New York




                                                    ___________________________________
                                                    DANIEL S. KAHN
                                                    Acting Chief, Fraud Section
                                                    Criminal Division, Department of Justice




                                                    __________________________________
                                                    DEBORAH L. CONNOR
                                                    Chief, Money Laundering and Asset
                                                    Recovery Section
                                                    Criminal Division, Department of Justice




                                               35
